DETAILED ACTION
1.	Claims 1-5, 7-18, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 7-9, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gimpl et al. (US 2012/0084721 A1).

In regard to claim 1, Gimpl discloses a method for controlling a displaying direction, comprising: 
monitoring an adjustment event for a displaying direction of a focus window, the focus window being a window which is being currently operated on a current displaying interface, and the adjustment event being an event for triggering a terminal to adjust the displaying direction of the focus window (Fig. 2, Paragraph 0164 lines 8-9, Paragraph 0183 lines 5-15, and Paragraph 0188 lines 3-7: active window and change in orientation event for changing display direction of windows); 
determining the displaying direction of the focus window based on the adjustment event in response to monitoring the adjustment event (Fig. 10, Paragraph 0183 lines 5-15, Paragraph 0188 lines 3-7, and Paragraph 0189 lines 7-13: determines portrait/landscape display direction in response to change in orientation); 
adjusting a displaying direction of an underlying application corresponding to the focus window based on the displaying direction of the focus window and a corresponding relationship between the displaying direction of the focus window and the displaying direction of the underlying application corresponding to the focus window, wherein the corresponding relationship between the displaying direction of the focus window and the displaying direction of the underlying application corresponding to the focus window is set in advance (Figs. 6A, 6D, and 10, Paragraph 0135, Paragraph 0150 lines 3-8 and lines 13-16,  Paragraph 0153 lines 2-11, Paragraph 0157 lines 3-10, Paragraph 0164, Paragraph 0183 lines 12-15 and lines 24-27, Paragraph 0184, Paragraph 0185 lines 3-8, and Paragraph 0189 lines 7-13: active window (e.g. a focus window) is adjusted to be in either portrait or landscape orientation according to the determination. When a window is in portrait orientation its underlying data (e.g. underlying application data) is in a portrait configuration and when a window is in landscape orientation its underlying data (e.g. underlying application data) is in landscape orientation, which is set in advanced as it is programmed to do as such. Accordingly, the underlying data (e.g. underlying application data) is adjusted corresponding to the focus window and corresponding relationship which is set in advance);
adjusting a displaying direction of a non-focus window to be the same as the displaying direction of the focus window in response to a presence of the non-focus window; and adjusting a displaying direction of an underlying application corresponding to the non- focus window based on the displaying direction of the non-focus window (Figs. 6A, 6D, and 10, Paragraph 0150 lines 3-8 and lines 13-16,  Paragraph 0153 lines 2-11, Paragraph 0157 lines 3-10, Paragraph 0164, Paragraph 0183 lines 24-27, Paragraph 0185 lines 3-8, and Paragraph 0189 lines 7-13: the windows of the stack including inactive windows (e.g. non-focus windows) are adjusted to the same orientation of that of the active window which includes its underlying data (e.g. underlying application data) as when a window is in portrait orientation its underlying data (e.g. underlying application data) is in a portrait configuration and when a window is in landscape orientation its underlying data (e.g. underlying application data) is in landscape orientation. As illustrated in Fig. 10, inactive window 1004 and its underlying data ‘3’ is adjusted from a portrait orientation to landscape orientation to be consistent with active window 104).

	In regard to claim 2, Gimpl discloses further comprising: adjusting the displaying direction of the focus window based on the adjustment event in response to monitoring the adjustment event (Figs. 6A and 6D, Paragraph 0135, Paragraph 0153 lines 2-11, Paragraph 0157 lines 3-10, Paragraph 0183 lines 12-15, and Paragraph 0189 lines 7-13: active window and corresponding displayed application data is displayed in portrait/landscape direction according to determination).

	In regard to claim 3, Gimpl discloses wherein, 
the adjustment event comprises an event that a direction of a screen of the terminal changes (Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: device rotated to change direction of screen); 
monitoring the adjustment event for the displaying direction of the focus window comprises detecting whether the direction of the screen of the terminal changes (Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: detect rotation); 
and adjusting the displaying direction of the focus window based on the adjustment event comprises adjusting the displaying direction of the focus window to a current direction of the screen of the terminal in response that the direction of the screen of the terminal changes (Paragraph 0183 lines 5-15 and Paragraph 0189 lines 7-13: windows displayed in same orientation as that of the screen).

(Figs. 6A and 6D, Paragraph 0017, Paragraph 0135 lines 5-6, Paragraph 0153 lines 2-11, Paragraph 0157 lines 3-10, Paragraph 0183 lines 18-20, and Paragraph 0189 lines 7-13: a window typically fills the display and therefore when changed to portrait the dimensions of the window including horizontal width will be adjusted to the current horizontal width and when changed to landscape the dimensions including of the window including vertical width will be adjusted to the current vertical width).

	In regard to claim 7, Gimpl discloses wherein, 
the adjustment event comprises receiving an instruction for adjusting the displaying direction of the focus window, the instruction for triggering the terminal to adjust the displaying direction of the focus window (Paragraph 0019, Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: device rotated to change direction of screen which can be a gesture changing device orientation); 
monitoring the adjustment event for the displaying direction of the focus window comprises detecting whether the instruction is received (Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: detect rotation of the device); 
and adjusting the displaying direction of the focus window based on the adjustment event comprises adjusting the displaying direction of the focus window to a displaying direction corresponding to the instruction in response that the instruction is received (Paragraph 0183 lines 5-15 and Paragraph 0189 lines 7-13: windows displayed in same orientation as that of the screen which corresponds to the rotation of the device).

In regard to claim 8, Gimpl discloses wherein, the instruction is inputted through a button for inputting the instruction or a toolbar in a region where a current displaying interface or the focus window is located; or, the instruction is inputted through a system setting interface of the terminal; or, the instruction is inputted through a voice control manner; or, the instruction is inputted through a gesture control manner (Paragraph 0019, Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: device rotated to change direction of screen which can be a gesture changing device orientation).

In regard to claim 9, Gimpl discloses wherein the instruction comprises text information, voice information, or a gesture (Paragraph 0019, Paragraph 0182 lines 13-17, Paragraph 0183 lines 5-8, Paragraph 0188 lines 6-7, and Paragraph 0188 lines 13-18: device rotated to change direction of screen which can be a gesture changing device orientation).

In regard to claim 14, Gimpl discloses adjusting a displaying direction of a new focus window based on the displaying direction of the focus window in response that the focus window is switched to the new focus window (Paragraph 0169 lines 1-2 and Paragraph 0183 lines 24-27: new windows including new active windows are displayed in a direction according to the previously determined direction for the previous active window). 



In regard to claim 17, Gimpl discloses wherein the terminal comprises a mobile terminal (Paragraph 0071 lines 1-3).

In regard to claim 20, medium claim 20 corresponds generally to method claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimpl et al. (US 2012/0084721 A1) and further in view of Saukko et al. (US 10599180 B2).

In regard to claim 5, while Gimpl teaches a direction of a screen of a terminal, they fail to show the wherein the direction of the screen of the terminal comprises an oblique direction, and an angle between the oblique direction and a landscape direction and an angle between the oblique direction and a portrait direction both are greater than 0 degrees and less than 90 degrees, as recited in the 
the screen of a terminal comprises an oblique direction, and an angle between the oblique direction and a landscape direction and an angle between the oblique direction and a portrait direction both are greater than 0 degrees and less than 90 degrees (Figs 4a-4c Column 6 line 59-Column 7 line 5, and Column 11 lines 7-22: the direction of the screen can be in a position that it not exactly vertical (portrait direction) or exactly horizontal (landscape direction) where the direction is between 0 and 90 degrees from a gravity vector and therefore would be greater than 0 degrees and less than 90 degrees from both vertical (portrait direction) and horizontal (landscape direction) e.g. the positon of the screen is in between exactly vertical (portrait) position and exactly horizontal (landscape) positon and therefore is in the range of 1-89 degrees of both an exact vertical (portrait) position and an exact horizontal (landscape) positon). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Gimpl and Saukko before him before the effective filing date of the claimed invention, to modify the direction of a screen of a terminal taught by Gimpl to include the screen of a terminal comprises an oblique direction, and an angle between the oblique direction and a landscape direction and an angle between the oblique direction and a portrait direction both are greater than 0 degrees and less than 90 degrees of Saukko, in order to obtain wherein the direction of the screen of the terminal comprises an oblique direction, and an angle between the oblique direction and a landscape direction and an angle between the oblique direction and a portrait direction both are greater than 0 degrees and less than 90 degrees.  It would have been advantageous for one to utilize such a combination as not requiring a change in orientation of 90 degrees in order to change the orientation of displayed content, as suggested by Saukko (Column 6 lines 59-63).  

s 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimpl et al. (US 2012/0084721 A1) and further in view of Fabritius (US 2005/0114788 A1).

In regard to claims 10-13, while Gimpl teaches the adjustment event comprises a touch event for the focus window (Paragraph 0188 lines 3-4: change in orientation when device receives an input form the touch sensitive display), they fail to show the determining the displaying direction of the focus window based on the adjustment event comprises adjusting the displaying direction of the focus window to a displaying direction corresponding to the touch event based on the touch event; wherein, the touch event comprises: an operation of long pressing a blank region of the focus window; or, an operation of single-point or multi-point touching and rotating a blank region of the focus window; or, an operation of single-point or multi-point touching and rotating a corner region of the focus window;, wherein the touch event comprises an operation of single- point touching and sliding a corner region of the focus window;, and wherein a sliding direction is a rotation direction of the focus window, and a rotation angle is positively correlated with a sliding distance along the sliding direction, as recited in the claims.  Fabritius teaches an adjustment event similar to that of Gimpl.  In addition, Fabritius further teaches 
adjusting the displaying direction to a displaying direction corresponding to a touch event based on the touch event, including a touch event comprising an operation of single-point touching and rotating/sliding a corner region, wherein the sliding direction is a rotation direction and a rotation angle is positively correlated with a sliding distance along the sliding direction (Paragraph 0010 lines 11-19, Paragraph 0014 lines 1-13, Paragraph 0016 lines 1-3, and paragraph 0017 : orientation of UI is changed according to detected course of motion where the length may indicative of the angle by which the UI orientation is to be changed; course of motion is performed on UI by dragging an element that is displayed as a small box in the right upper corner in a clockwise or counter-clockwise direction; course of motion is performed by drawing a gesture where the gesture is a circle and the degree of completeness and direction of rotation indicates the angle for rotation of the UI).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Gimpl and Fabritius before him before the effective filing date of the claimed invention, to modify the adjustment event comprises a touch event for the focus window taught by Gimpl to include the adjusting the displaying direction to a displaying direction corresponding to a touch event based on the touch event, including a touch event comprising an operation of single-point touching and rotating/sliding a corner region, wherein the sliding direction is a rotation direction and a rotation angle is positively correlated with a sliding distance along the sliding direction of Fabritius, in order to obtain determining the displaying direction of the focus window based on the adjustment event comprises adjusting the displaying direction of the focus window to a displaying direction corresponding to the touch event based on the touch event; wherein, the touch event comprises: an operation of long pressing a blank region of the focus window; or, an operation of single-point or multi-point touching and rotating a blank region of the focus window; or, an operation of single-point or multi-point touching and rotating a corner region of the focus window;, wherein the touch event comprises an operation of single- point touching and sliding a corner region of the focus window;, and wherein a sliding direction is a rotation direction of the focus window, and a rotation angle is positively correlated with a sliding distance along the sliding direction.  It would have been advantageous for one to utilize such a combination as a convenient way of changing the orientation of a UI would have been obtained, as suggested by Fabritius (Paragraph 0049).  

6.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimpl et al. (US 2012/0084721 A1) and further in view of Android Developers (Multi-Window Support, .

In regard to claim 18, Gimpl discloses wherein the mobile terminal supports a full-screen mode (Fig. 6A and Paragraph 0135 lines 5-6: window fills the display).
While Gimpl teaches the full-screen mode and further teaches an ANDROID OS (Paragraph 0127), they fail to explicitly show a split-screen mode, a picture-in-picture mode, and a FreeForm mode, as recited in the claims.  Android Developers teaches the ANDROID OS similar to that of Gimpl.  In addition, Android Developers further teaches 
ANDROID OS includes multi-window support including split-screen mode, picture-in-picture mode, and freeform mode (Pg. 1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Gimpl and Android Developers before him before the effective filing date of the claimed invention, to modify Gimpl to include the multi-window support including split-screen mode, picture-in-picture mode, and freeform mode of Android Developers, in order to obtain wherein the mobile terminal supports four displaying modes: a full-screen mode, a split-screen mode, a picture-in-picture mode, and a FreeForm mode.  It would have been advantageous for one to utilize such a combination as providing functionality known to be available with respect to the OS running on the mobile device. 

Response to Arguments
7.	The amendments to the claims overcome the previous 35 U.S.C. 112 rejections.  Accordingly, the 35 U.S.C. 112 rejections are withdrawn.


	It is argued that Gimpl is silent to the underlying application corresponding to the window (including the active window and the inactive window) and therefore the independent claims as amended are allowable over Gimpl. The examiner respectfully disagrees. 
	Each of the windows of Gimpl (including active and inactive windows) can include underlying application data as provided in at least Pars. 0135 and Par. 0157 lines 9-10. That is, each window has a corresponding underlying application that is providing data for display through the window.  Gimpl further teaches that each application can have an associated display configuration (e.g. landscape, portrait) based on configuration changes, see at least Paragraph 0150 lines 3-8 and lines 13-16. Gimpl further teaches that when a window is in a portrait orientation, its underlying data is in a portrait orientation, see at least Fig. 6A, Fig. 10 element 604, Paragraph 0153 lines 9-11, and Paragraph 0183 lines 12-14. Gimpl further teaches that when a window is in a landscape orientation, its underlying data is in a landscape orientation, see at least Fig. 6D, Fig. 10 element 612, Paragraph 0157, Paragraph 0183 lines 14-15, and Paragraph 0184 lines 4-6. Accordingly, Gimpl is not silent with respect to the underlying application corresponding to the window and teaches that a display configuration (portrait/landscape orientation) of the underlying application corresponding to the window is adjusted based on the orientation of the window. That is, a window that is in a portrait orientation will cause the underlying application to be in a portrait display configuration (portrait orientation) and a window that is in a landscape orientation will cause the underlying application to be in a landscape display configuration (landscape orientation). Gimpl further teaches that inactive windows are adjusted to the same orientation of that of the active window which includes its underlying data (e.g. underlying application data) as when a window is in portrait orientation its underlying data (e.g. underlying application data) is in a portrait configuration and when a window is in landscape orientation its underlying data (e.g. 
  
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173